United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-2047
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Southern District of Iowa
Ruben Perales-Avila,                      *
                                          *     [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: November 7, 2003

                                   Filed: December 8, 2003
                                    ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Ruben Perales-Avila appeals from the final judgment entered in the District
      1
Court for the Southern District of Iowa after he pleaded guilty to illegal reentry after
deportation, in violation of 8 U.S.C. § 1326(a), and false representation of citizenship,
in violation of 18 U.S.C. § 911. The district court sentenced Perales-Avila to
concurrent terms of 71 months and 36 months imprisonment and to concurrent
supervised release terms of 3 years and 1 year. On appeal, counsel has moved to

      1
       The Honorable Charles R. Wolle, United States District Judge for the Southern
District of Iowa.
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that the district court erred in declining to depart downward based on cultural
assimilation. For the reasons discussed below, we affirm the judgment of the district
court.

      We do not review a sentencing court’s denial of a downward departure motion
where, as here, there is no indication the court believed it lacked the authority to
depart. See United States v. Lopez-Arce, 267 F.3d 775, 784 (8th Cir. 2001).

      We have reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988),
and we find no nonfrivolous issues. Accordingly, we grant counsel’s motion to
withdraw, and we affirm the judgment of the district court.
                      ______________________________




                                         -2-